Citation Nr: 9907742	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-27 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from March 1950 to 
December 1953.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).  


REMAND

The appellant claims that he has defective hearing that began 
in service as a result of exposure to acoustic trauma, which 
he first experienced on the firing range during boot camp and 
later experienced constantly from working around prop-driven 
airplanes for three years.  

The appellant's claim for service connection for  bilateral 
sensorineural hearing loss is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible for the following reasons: a 
November 1995 VA audiological evaluation diagnosed moderate 
to profound bilateral sensorineural hearing loss; and N. 
Tregubov, M.D., an private internist in Family Practice, and 
senior medical consultant for the appellant's representative, 
provided a medical statement in which he indicated that 
because of the short interval between the appellant's 
military service and the onset of hearing loss (an April 1954 
audiogram showed decibel losses at 4000 cycles per second of 
30 and 45 for the right and left ears, respectively) it was 
his professional opinion that the appellant's current hearing 
loss had its etiology in service.  

However, the Board notes that the appellant's service 
separation examination in December 1953 showed that his 
hearing was a normal 15/15 for both whispered and spoken 
voice in each ear, and that there is no audiologist's opinion 
of record which discusses the etiology of the appellant's 
current bilateral sensorineural hearing loss.  

VA has a duty to assist a veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that VA's "duty to assist" includes 
helping the veteran obtain facts and evidence that might help 
him to sustain his burden of proof or develop the facts of 
his claim, once he has submitted a well-grounded claim.  
White v. Derwinski, 1 Vet.App. 519 (1991).  Therefore, the 
Board believes that additional medical opinion would be 
helpful in adjudicating the appellant's claim.  Accordingly, 
the claim is remanded for the following action:  

The RO should arrange for the audiologist who 
performed the November 1995 audiological 
evaluation to review the claims folder and a 
copy of this remand for the purpose of having 
him express an opinion as to whether it is as 
likely as not that the appellant's current 
bilateral sensorineural hearing loss had its 
origin in service.  The examiner should provide 
complete rationale for all conclusions reached.  
If the original audiologist is not available to 
render an opinion, the RO should have another 
audiologist express an opinion after reviewing 
the claims file and a copy of this remand.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


